Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a Non-Final office action after RCE filed on 08/11/2022.
	Priority Date: FOR [07/28/2017]>PCT/GB2018/052131
Claim Status:
Amended claims :16, and 30
Canceled claims: 1-15, and 19-20
Pending claims: 16-18, and 21-30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, and 21-29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular, claim 1 recites  “A node comprising:… and an input unit configured to…”  the body of the claims do not contain any limitations indicating the structure of the node and unit. A system or an apparatus claim should always claim the structure or the hardware that performs the function. Applicant’s claimed limitations consist of steps that do not describe the structure of the node and the unit. Appropriate correction is required.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-18, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 16-18, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/machine, which are a statutory category of invention.
Claim 16 (exemplary) recites a series of steps for enabling multiple users sharing physical asset. 
[Step-2A] The claim 16 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 16 recites the limitations of
an input unit configured to, at the node, receive data that is indicative of use of a physical asset, the received use data comprising data obtained via one or more sensors fixed to the physical asset; 
a fee generator unit configured to, at the node, generate a usage fee to be assigned to one or more owners of the physical asset, the usage fee being generated in dependence on at least one physical effect that the received use data indicates the use has had on the physical asset; and 
a ledger maintenance module configured to interact with one or more other nodes to implement a distributed authentication protocol and to, at the node, record the generated usage fee in a data corpus authenticated by the distributed authentication protocol.

The claimed method/machine simply describes series of steps for enabling multiple users sharing physical asset. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more nodes/processors, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more Nodes [spec page 3-computing device]/processor, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claim 30. 
 Furthermore, the dependent claims 17-18, and 21-29 do not resolve the issues raised in the independent claims. Claims 17-18, and 21-29 are directed towards using  the node configured to cause the usage fee to be divided between the multiple owners in proportion to a division of ownership of the physical asset between those owners, generate the usage fee further in dependence on damage that the use data indicates the use may have inflicted on the physical asset, and wherein the node is configured to generate the usage fee by inputting the use data into a smart contract, wherein the node is configured to generate the usage fee in a cryptocurrency, wherein the distributed authentication protocol is a blockchain protocol.
Accordingly, claims 16-18, and 21-30 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, and 21-30 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Chow et al (US 2017/0046669 A1) in view of NOAM et al (US 2020/0374113 A1). 
Claims 1-15 (Cancelled)  

Ref claim 16, Chow discloses a node comprising:
an input unit configured to, at the node, receive data that is indicative of use of a physical asset, the received use data comprising data obtained via one or more sensors fixed to the physical asset (para [0023-24], figs. 1A-1B; via  device 102/a data depository 104/sensor data 104B/sensor 103…Settlement system 130/ to device 102 …code [application modules etc.], service-related cryptograms, authentication tokens…third-party computing systems 160…[0026]…[0031]; via client device 172 associated with one or more users…[0037]; via one or more authentication credentials of user 170…[0039-41]…[0049]; via device 102 into a vehicle rented [implied vehicle use] by user 170… and sensor 103 to monitor and capture sensor data throughout the rental period… [0050]; via a service delivery module 110…a company rented the vehicle to user 170…real-time usage of the vehicle …to monitor resource and parameter value….[0052-53]; via service delivery module 110 …[0058-59]; via the initiated micro-payment transaction/transfer of funds from an account of user 170 to an account of the vehicle-rental company…sensor 103…establish usage parameters…[0077]; via the mileage sensor/vehicle mileage …[0096-97]; via a vehicle rented by user 170/rental period/actual cost of the vehicle’s rental real time/rental contract …[0111]. Fog. 3; via device 102…micro-payment request to settlement system 130…and other payment service data/or vehicle rental company… [0099-100]; via device 102/settlement system 130/blockchain ledger include rental contract data/financial terms of the agreement); 
a fee generator unit configured to, at the node, generate a usage fee to be assigned to one or more owners of the physical asset, the usage fee being generated in dependence on at least one physical effect that the received use data indicates the use has had on the physical asset (para [0077]; via the mileage sensor/vehicle mileage …[0096-97]; via a vehicle rented by user 170/rental period/actual cost of the vehicle’s rental real time [implied generate a  usage fee]/rental contract.); and
a ledger maintenance module configured to interact with one or more other nodes to implement a distributed authentication protocol and to, at the node,[[ record the generated usage fee in a data corpus authenticated by the distributed authentication protocol.]]
Chow does not explicitly disclose the step to record the generated usage fee in a data corpus authenticated by the distributed authentication protocol.
However, NOAM being in the same field of invention discloses the step to record the generated usage fee in a data corpus authenticated by the distributed authentication protocol (para [0019-20];via decentralized system/ a shared view of reality/Cryptocurrencies are an application/without a governing body/the term blockchain…transactions occurring in the network and forms the distributed ledger…[0021]; via Tokens are std for transfer of value in the digital world/payment providers and the hefty fees they charge…[0026-27]; via blockchain/smart contracts etc., Bitcoins …[0061-62]; via the billing sub system controls how revenue from fees is tribute across the network …token implementation…to manage large amounts money in the form of cryptocurrency…[0081]; via the network’s ability to own is holding assets or accounts on the network level/implement smart contract over the platform).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Chow to include the disclosures as taught by NOAM to facilitate holding assets/accounts with fees of the users.    
Ref claims 17-18, Chow discloses the node as claimed in claim 16, wherein there are multiple owners of the physical asset, and the node is configured to record the usage fee in the data corpus such that the usage fee is divided between those multiple owners, and wherein the node is configured to cause the usage fee to be divided between the multiple owners in proportion to a division of ownership of the physical asset between those owners (para [0077]; via the mileage sensor/vehicle mileage …[0096-97]; via a vehicle rented by user 170/rental period/actual cost of the vehicle’s rental real time [implied usage fee]/rental contract).
Claims 19-20 (Canceled)
Ref claim 21, Chow discloses the node as claimed in claim 16, wherein the node is configured to generate the usage fee in dependence on damage that the use data indicates the use may have inflicted on the physical asset (para [0015]; via a vehicle rented by the user/monitoring periods, metrics, usage of the vehicle’s breaking system [trigger maintenance]… [0016]; via an actual wear-and tear imposed on the vehicle/distance driven by the user).  
Ref claim 22, Chow discloses the node as claimed in claim 16, wherein the node is configured to trigger maintenance of the asset in dependence on the use data para [0015]; via a vehicle rented by the user/monitoring periods, metrics, usage of the vehicle’s breaking system [trigger maintenance]… [0016]; via an actual wear-and tear imposed on the vehicle/distance driven by the user).  

Ref claims 23-25, Chow discloses inview of NOAM the node as claimed in claim 16, 
However, NOAM, specifically discloses, wherein the node is configured to generate the usage fee by inputting the use data into a smart contract, wherein the smart contract defines who can use the asset, and how the asset may be used (para [0019-20];via decentralized system/ a shared view of reality/Cryptocurrencies are an application/without a governing body/the term blockchain…transactions occurring in the network and forms the distributed ledger…[0021]; via Tokens are std for transfer of value in the digital world/payment providers and the hefty fees they charge…[0026-27]; via blockchain/smart contracts etc., Bitcoins …[0061-62]; via the billing sub system controls how revenue from fees is tribute across the network …token implementation…to manage large amounts money in the form of cryptocurrency…[0081]; via the network’s ability to own is holding assets or accounts on the network level/implement smart contract over the platform).  
Ref claims 26-27, Chow discloses the node as claimed in claim 16, wherein the node is configured to receive use data that is indicative of use of the asset by a non-owner of the asset, and wherein the node is configured to receive use data that is indicative of use of the asset by an owner of the asset (para [0026], figs 1A-B, settlement system 130/a data  repository 134/authenticated owner identifiers/micro-payment transactions/corresponding accounts of user 170[implied owner/non-owner user]).
Ref claim 28, Chow discloses the node as claimed in claim 16, wherein the node is configured to generate the usage fee in a cryptocurrency (para [0098];via a block-chain module/contract data generate one or more cryptographic hashes…updated data to the peer-computing system).  
Ref claim 29, Chow discloses the node as claimed in claim 16, wherein the distributed authentication protocol is a blockchain protocol (para [0099-100]; via device 102/settlement system 130/blockchain ledger include rental contract data/financial terms of the agreement).
The method claim 30 recites similar limitations to claim 16 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.


Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Spector et al (US 2019/0356481 .A1) discloses System and Method for Securing Digital Assets.
Gordon et al (US 2019/0340689 A1) discloses Blockchain Instrument for Transferable Equity.
Jerome Beaurepaire (US 2016/0189435 A1) discloses Optimized Parking System.
COOPER (WO 2017/142536 A1) discloses Clod-based Dynamic Vehicle Sharing System and Method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698